DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Non-Final filed 05/02/2022. 
The status of the Claims is as follows:
Claim 12 has been cancelled;
Claim 21 is new;
Claims 1-4, 7, 11 and 16 have been amended;
Claims 1-20 are pending and have been examined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grubs Jr. et al. (US 20170313020; Grubs).
Regarding Claim 1 Grubs discloses a method for wrapping, the method comprising the steps of: 
positioning a plurality of elongated wrapping material segments (50) of a wrapping material formed into a roll (55) having a hollow central axis (filled with a shaft as seen in Fig. 1) on a single core (inner perimeter or 55 defining the hollow central axis through which the shaft passes Fig. 1) such that each of the plurality of wrapping material segments (50) extends along the single core (inner perimeter or 55 defining the hollow central axis through which the shaft passes Fig. 1)  with the single core (inner perimeter or 55 defining the hollow central axis through which the shaft passes Fig. 1)  extending through the hollow central axis (filled with a shaft as seen in Fig. 1) of each of the plurality of wrapping material segments (50), 
wherein each of the plurality of wrapping material  segments (50) is separate from each remaining wrapping material segment (50) of the plurality of wrapping material segments (50) and is spaced apart from each adjacent wrapping material segment (50) of the plurality of wrapping material segments (50)  on the single core (inner perimeter or 55 defining the hollow central axis through which the shaft passes Fig. 1)
wherein each of the plurality of wrapping material segments (50) comprises reinforced edges (28) at both of two opposing ends of each of the plurality of wrapping material segments (50); and 
extending wrapping material from each of the plurality of wrapping material segments (50) about a perimeter of one or more objects (62). (par 17-30)

Regarding Claim 2 Grubs discloses the invention as described above. Grubs further discloses the step of extending wrapping material from each of the plurality of wrapping material segments (50) about a perimeter of an object (62) comprises maintaining a fixed gap between reinforced edges (28) of each pair of adjacent reinforced edges (28) of the plurality of wrapping material segments (50). (Fig. 4; par 48-49)

Regarding Claim 5 Grubs discloses the invention as described above. Grubs further discloses the one or more objects comprises a pallet having a plurality of objects stacked thereon. (Fig. 3)

Regarding Claim 7 Grubs discloses the invention as described above. Grubs further discloses the reinforced edges (28) comprises hemmed edges. (par 49)

Regarding Claim 8 Grubs discloses the invention as described above. Grubs further discloses the plurality of elongated wrapping material segments (50) comprises a first outer roll segment (50; annotated Fig. 1), a second outer roll segment (50; annotated Fig. 1) opposite the first outer roll segment, and an inner roll segment (50; annotated Fig. 1) positioned in between the first outer roll segment and the second outer roll segment. (annotated Fig. 1)

    PNG
    media_image1.png
    454
    640
    media_image1.png
    Greyscale


Regarding Claim 9 Grubs discloses the invention as described above. Grubs further discloses wrapping at least a portion of the one or more objects (62) using four layers of wrapping material. (Fig. 4)

Regarding Claim 10 Grubs discloses the invention as described above. Grubs further discloses a thermoplastic stretchable packaging film. (par 48)

Regarding Claim 11 Grubs discloses a method for wrapping a pallet of objects, the method comprising the steps of: 
wrapping a first roll segment (50, annotated Fig. 1) comprising a rolled wrapping material about a full perimeter of the pallet of objects (62), 
wherein the first roll segment (50, annotated Fig. 1) comprises a first edge (28) and a second edge (28) opposite the first edge (28), and wherein both the first edge (28) and the second edge (28) of the first roll segment (50, annotated Fig. 1) comprise reinforced edge segments (28) comprising at least two layers of wrapping material; (par 27) and 
wrapping a second roll segment (20, annotated Fig. 1) comprising a rolled wrapping material about the full perimeter of the pallet of objects (62) , wherein the second roll segment (50, annotated Fig. 1) comprises a first edge (28) and a second edge (28) opposite the first edge, and 
wherein both the first edge (28) and the second edge (28) of the second roll segment (50, annotated Fig. 1) comprise reinforced edge segments comprising at least two layers of wrapping material 
wherein the first roll segment (50, annotated Fig. 1) and the second roll segment (50, annotated Fig. 1) are wrapped about the pallet of objects (62) from a single core (inner perimeter or 55 defining the hollow central axis through which the shaft passes Fig. 1) extending through central axes of both the first roll segment (50, annotated Fig. 1) and the second roll segment (50, annotated Fig. 1) , and wherein the first roll segment (50, annotated Fig. 1) is separated from the second roll segment (50, annotated Fig. 1) on the single core (inner perimeter or 55 defining the hollow central axis through which the shaft passes Fig. 1) by a gap (space between first and second roll segments). (Fig. 1; par 27, 49)

Regarding Claim 12 Grubs discloses the invention as described above. Grubs further discloses the first roll segment and the second roll segment (50, annotated fig 1) are wrapped about the pallet of objects (62) from a single core (inner perimeter or 55 defining the hollow central axis through which the shaft passes Fig. 1) extending through central axes of both the first roll segment and the second roll segment.(50, annotated Fig. 1)

Regarding Claim 13 Grubs discloses the invention as described above. Grubs further discloses the first roll segment and the second roll segment are wrapped about the pallet of objects simultaneously from the single core (Fig. 4) (par 16)

Regarding Claim 14 Grubs discloses the invention as described above. Grubs further discloses the reinforced edge segments of both the first and second roll segments comprise hemmed edges. (par 49)

Regarding Claim 15 Grubs discloses the invention as described above. Grubs further discloses the step of wrapping the second roll segment comprises moving the second roll segment towards the first roll segment to form an overlapping segment in which a reinforced roll segment of the first roll segment overlaps with a reinforced roll segment of the second roll segment. Where the Examiner interprets the overlapping of the layers around the objects to read over the claim (par 27)

Regarding Claim 16 Grubs discloses a roll of wrapping material, comprising: 
an elongated core (inner perimeter or 55 defining the hollow central axis through which the shaft passes Fig. 1); and 
a plurality of roll segments (50), 
wherein each of the plurality of roll segments (50) comprises a hollow center (filled with a shaft as seen in Fig. 1), 
wherein the elongated core (annotated Fig. 8) extends through each of the plurality of roll segments (50), and
wherein each of the plurality of roll segments (50) comprises a first reinforced edge (28) at a first end of the roll segment (50) and a second reinforced edge (28) at a second end of the roll segment (50) opposite the first end.

Regarding Claim 17 Grubs discloses the invention as described above. Grubs further discloses the first reinforced edge and the second reinforced edge each comprises a hemmed edge. (par 49)

Regarding Claim 19 Grubs discloses the invention as described above. Grubs further discloses the plurality of roll segments (50) comprises a first outer roll segment (50 annotated Fig. 1), a second outer roll segment (50 annotated Fig. 1) opposite the first outer roll segment (50 annotated fig. 1), and an inner roll segment (50 annotated Fig. 1) positioned in between the first outer roll segment (50 annotated Fig. 1) and the second outer roll segment (50 annotated Fig. 1).

Regarding Claim 21 Grubs discloses the invention as described above. Grubs further discloses wherein the step of wrapping the second roll segment comprises forming overlapping segments in which a reinforced roll segment of the first roll segment overlaps with a reinforced roll segment of the second roll segment in an at least substantially parallel manner. Where the Examiner interprets the overlapping of the layers around the objects to read over the claim (par 27)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3, 4, 6 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grubs (US 20170313020).
Regarding Claim 3 Grubs discloses the invention as described above. Grubs further discloses each fixed gap (space between first and second roll segments) between each pair of adjacent reinforced edges (28) comprises a distance that can be adjusted. (par 30-41)

Grubs discloses the claimed invention except for a distance between about .125 inches and about 1 inch.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the gap between each pair of adjacent reinforced edges to between about .125 inches and about 1 inch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05

Regarding Claim 4 Grubs discloses the invention as described above. Grubs further discloses each fixed gap (space between first and second roll segments) between each pair of adjacent reinforced edges (28) comprises a distance that can be adjusted (par 30-41). 

Grubs discloses the claimed invention except for a distance between about 1/4 and about 3/4 of an inch.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the gap between each pair of adjacent reinforced edges to between about 1/4 and about 3/4 of an inch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05

Regarding Claim 6 Grubs discloses the invention as described above. Grubs further discloses the reinforced edges (28) of each of the plurality of elongated wrapping material segments have a length. 
Grubs discloses the claimed invention except for reinforced edges having a length of between about 0.25 and about 1.5 inches.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the reinforced edges of Grubs with a length of between about 0.25 and about 1.5 inches., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05

Regarding Claim 18 Grubs discloses the invention as described above. Grubs further discloses the reinforced edges (28) of each of the plurality of elongated wrapping material segments have a length. 
Grubs discloses the claimed invention except for reinforced edges having a length of between about 0.25 and about 1.5 inches.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the reinforced edges of Grubs with a length of between about 0.25 and about 1.5 inches., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05

Regarding Claim 20 Grubs discloses the invention as described above. Grubs further discloses each gap between each pair of adjacent reinforced edges (28) comprises a distance that can be adjusted (par 30-41). 
Grubs discloses the claimed invention except for a distance between about 1/4 and about 3/4 of an inch.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the gap between each pair of adjacent reinforced edges to between about 1/4 and about 3/4 of an inch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731